Opinion issued March 14, 2019




                                  In The

                           Court of Appeals
                                 For The

                       First District of Texas
                        ————————————
                           NO. 01-11-01104-CV
                         ———————————
             JOSEPH MILLS AND KATY MILLS, Appellants
                                    V.
   US BANK NATIONAL ASSOCATION, AS TRUSTEE OF THE RASC
                  2006KS5 TRUST, Appellee



                  On Appeal from the 80th District Court
                         Harris County, Texas
                     Trial Court Cause No. 1125950


                       MEMORANDUM OPINION

     The parties have filed a “Joint Motion for Summary Reversal and Remand

Based on Intervening Texas Supreme Court Decision in Wood v. HSBC Bank USA,

N.A., 505 S.W.3d 542 (2016).”    The parties jointly “request that this Court
summarily reverse the District Court’s decision in light of Wood, and remand the

case to the District Court for further proceedings.” Because both parties are asking

this Court to reverse the trial court’s judgment, we grant the joint motion. See

TEX. R. APP. P. 47.1.

      We reverse the trial court’s judgment and remand for further proceedings.

See TEX. R. APP. P. 43.2(d).

      The Clerk is directed to issue the mandate within 10 days of the date of this

opinion. See TEX. R. APP. P. 18.1.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Goodman and Countiss.




                                         2